DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	The objection to applicant's specification made on 08/11/2021 is withdrawn in response to applicant’s correction.
	Applicant’s corrections to claim objections for claim(s) 1 made on 08/11/2021 has been considered and the objection to the claims is withdrawn. 
	Applicant's arguments filed 11/04/2021 with respect to claim(s) 1, 7, and 14 have been considered but are moot in view of the new ground(s) of rejection. In response to the amendment filed 11/04/2021, the Examiner provides a 102 rejection as anticipated by new reference Khalid et al. (US 2010/0080226 A1).

Claim Objections
 	Claim(s) 1, 7, 9, 14, and 21 is/are objected to because of the following informalities:  
Claim 1 recites “obtain the IP address of the next hop service routing trigger according to the service identifier carried in the second packet and the policy information send the second packet to the next hop of the service routing trigger”. There appears to be a missing comma and conjunction word (i.e., “and”) between “information” and “send”.
Claim 7 recites “sending the first packet to the next hop of the service routing trigger” but it should be “sending the ”.
wherein encapsulated the packet includes”. It appears “encapsulated” should be removed because claim 7 does not include an encapsulation step. Alternatively, the claim should be rewritten to “wherein encapsulating the packet includes”.
Claim 14 recites “IP Internet Protocol address” but it should be “(IP) address”.
Claim 21 recites “obtain the service identifier according a correspondence” but it should be “obtain the service identifier according to a correspondence”.
Appropriate correction is required.

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller, a traffic classifier, and a first service routing trigger in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1-3, 6-7, 10-14, 16, 18-20, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalid et al. (US 2010/0080226 A1).

Regarding claim 1, Khalid discloses A packet processing system (Fig. 1: service system 10), comprising:
a controller (Figs. 1 and 4: service broker 30);
a traffic classifier (Figs. 1 and 3: service classification device (service classifier) 20); and
a service routing trigger (Figs. 1 and 5: service node 50a);
wherein the controller is configured to send policy information to the service routing trigger ([0048]: service broker 30 (=controller) sends service information (=policy information) to service node 50 (=service routing trigger)), wherein the policy information comprises a service identifier and an Internet Protocol (IP) address of a next hop of the service routing trigger ([0048]: service information includes service header information (=service identifier) and next hop information. [0021], [0029]: service header information may be service header ID 100. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop)), wherein the service identifier identifies a service node sequence ([0029]: service header 100 relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that process a packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a ;
wherein the traffic classifier is configured to receive a first packet ([0019]: service classifier 20 (=traffic classifier) receives packet 11 (=first packet)), obtain the service identifier according to the first packet ([0019]: based on packet 11, service classifier 20 performs classification on packet 11. [0025]-[0026]: service classifier 20 receives service information associated with the classification. Service information includes service header (=service identifier)) and send a second packet to the service routing trigger ([0032]: service classifier 20 transmits packet 11 with an inserted service header (=second packet) to service node 50 (=service routing trigger)), and wherein the second packet comprises the service identifier ([0032]: packet 11 includes service header); and
wherein the service routing trigger is configured to receive the second packet ([0063]: service node 50 (=service routing trigger) receives packet 11 with service header (=second packet)), obtain the IP address of the next hop service routing trigger according to the service identifier carried in the second packet and the policy information ([0063]: service node 50 uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b) send the second packet to the next hop of the service routing trigger ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 2, Khalid discloses all features of claim 1 as outlined above. 
the second packet is encapsulated according to an encapsulation type ([0032]-[0033]: service classifier 20 inserts service header into packet 11 at the beginning of the packet (=encapsulation type). Note: examiner uses broadest reasonable interpretation for “encapsulation type”, i.e., the location of inserting the service header is an encapsulation type).

Regarding claim 3, Khalid discloses all features of claim 2 as outlined above. 
Khalid discloses wherein the next hop of the service routing trigger is a service node or another service routing trigger ([0073], [0076], [0078]: next hop may be a service node, reporting device, service classifier, or service broker. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 6, Khalid discloses all features of claim 1 as outlined above. 
Khalid discloses wherein the policy information further comprises an address of a next-hop node of a service node sequence corresponding to the service identifier ([0048]: service information includes service header information (=service identifier) and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop). [0029]: service header information may be service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence)).

Regarding claim 22, Khalid discloses all features of claim 1 as outlined above. 
Khalid discloses wherein the one or more service nodes comprises a firewall device, a Network Address Translation (NAT) device or a value-added service device (Fig. 2, [0037], [0057]: service node 50 may be a firewall or any other now known or later developed service device).

Regarding claim 7, Khalid discloses A packet processing method, comprising:
receiving, by a service routing trigger, a packet carrying a service identifier ([0063]: service node 50 (=service routing trigger) receives packet 11 with service header (=service identifier)), wherein the service identifier identifies a service node sequence ([0029]: service header information relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that processes the packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services);
obtaining, by the service routing trigger, an Internet Protocol (IP) address of a next hop of the service routing trigger according to the service identifier carried in the packet and a policy information ([0063]: service node 50 uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b), wherein the policy information comprises the service identifier and the IP address of the next hop of the service routing trigger ([0048]: service information includes service header information (=service identifier) and next hop information. [0021], [0029]: service header information may be service header ID 100. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop)); and
sending the first packet to the next hop of the service routing trigger ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 10, Khalid discloses all features of claim 7 as outlined above. 
Khalid discloses wherein the next hop of the service routing trigger is a service node or another service routing trigger ([0073], [0076], [0078]: next hop may be a service node, reporting device, service classifier, or service broker. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 11, Khalid discloses all features of claim 7 as outlined above. 
Khalid further discloses further comprising:
receiving, by the service routing trigger, the policy information sent by a controller ([0061]: service node 50 receives service information (=policy information) from service broker 30 (=controller)).

Regarding claim 12, Khalid discloses all features of claim 7 as outlined above. 
Khalid discloses wherein the policy information further comprises an address of a next-hop node of a service node sequence corresponding to the service identifier ([0048]: service information includes service header information (=service identifier) and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop). [0029]: service header information may FW 1a, IPS 2a, QoS 3b (=service node sequence)).

Regarding claim 24, Khalid discloses all features of claim 7 as outlined above. 
Khalid discloses wherein the one or more service nodes comprises a firewall device, a Network Address Translation (NAT) device or a value-added service device (Fig. 2, [0037], [0057]: service node 50 may be a firewall or any other now known or later developed service device).

Regarding claim 13, Khalid discloses all features of claim 12 as outlined above. 
Khalid further discloses wherein the method further comprises:
sending, by the service routing trigger, the packet to the next-hop node of the service node sequence ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence). Fig. 2, [0037]: FW 1a is service node 50 and IPS 2a is next hop service node in service header (service chain) 100’).

Regarding claim 14, Khalid discloses A service routing trigger (Figs. 1 and 5: service node 50a), comprising:
a processor (Fig. 5: processor 51); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor to cause the service routing trigger to (Fig. 5: memory 52 with various instructions 521-524 for the processor 51 to execute to cause service node 50 to perform functions):
receive a packet carrying a service identifier ([0063]: service node 50 (=service routing trigger) receives packet 11 with service header (=service identifier)), wherein the service identifier identifying a service node sequence ([0029]: service header information relates to service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence) which are devices according to [0038], [0054], [0057]), wherein the service node sequence comprises one or more service nodes that process the packet (Fig. 4: FW 1a, IPS 2a, QoS 3b includes 3 service nodes to process a packet, i.e., [0013]: a packet goes through firewall, intrusion prevention system, and quality of service device. [0057]: service node 50 provide one or more services);
obtain an IP Internet Protocol address of a next hop of the service routing trigger according to the service identifier carried in the packet and a policy information ([0063]: service node 50 uses service header (=service identifier) included in packet 11 to recognize next hop address. [0061]: service node 50 receives service information (=policy information) that includes header information and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b), wherein the policy information comprises the service identifier and the IP address of the next hop of the service routing trigger ([0048]: service information includes service header information (=service identifier) and next hop information. [0021], [0029]: service header information may be service header ID 100. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop)); and
send the packet to the next hop of the service routing trigger according to the IP address of the next hop of the service routing trigger ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 16, Khalid discloses all features of claim 14 as outlined above. 
Khalid further discloses wherein the program further causes the service routing trigger to:
receive the policy information sent by a controller ([0061]: service node 50 receives service information (=policy information) from service broker 30 (=controller)).

Regarding claim 18, Khalid discloses all features of claim 14 as outlined above. 
Khalid discloses wherein the next hop of the service routing trigger is a service node or another service routing trigger ([0073], [0076], [0078]: next hop may be a service node, reporting device, service classifier, or service broker. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b).

Regarding claim 19, Khalid discloses all features of claim 14 as outlined above. 
Khalid discloses wherein the policy information further comprises an address of a next-hop node of a service node sequence corresponding to the service identifier ([0048]: service information includes service header information (=service identifier) and next hop information. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b (=next hop). [0029]: service header information may be service chain 100’. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence)).

Regarding claim 20, Khalid discloses all features of claim 19 as outlined above. 
Khalid further discloses wherein the program further including instructions to:
send the packet to the next-hop node of the service node sequence ([0073], [0078]: service node 50 transmits packet 11 to the next hop service node. [0031]: next-hop information includes address of the next receiving device or node, i.e., a hop is the trip from service node 50a to service node 50b. Fig. 4, [0029]: service chain 100’ identifies service chain FW 1a, IPS 2a, QoS 3b (=service node sequence). Fig. 2, [0037]: FW 1a is service node 50 and IPS 2a is next hop service node in service header (service chain) 100’).
	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 4, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) in view of Beck et al. (US 2006/0120364 A1).

Regarding claim 4, Khalid discloses all features of claim 2 as outlined above. 
Khalid does not disclose, but Beck discloses wherein the second packet includes a virtual extensible LAN (VxLAN) identifier (ID) or a Virtual Local Area Network (VLAN) ID (Fig. 1, [0071]: network unit 1 (=service routing trigger) receives information from source 7 and tags a service .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to tag a S-VLAN to the packet before routing, as taught by Beck.
Doing so provides a reliable and more efficient method of transmitting information from a source to a destination by using service identifiers, such as S-VLAN, for routing the information through the network (Beck: abstract, [0059]-[0060], [0068]-[0069]).

Regarding claim 9, Khalid discloses all features of claim 7 as outlined above. 
Khalid does not disclose, but Beck discloses wherein encapsulated the packet includes a virtual extensible LAN (VxLAN) identifier (ID) or a Virtual Local Area Network (VLAN) ID (Fig. 1, [0071]: network unit 1 (=service routing trigger) receives information from source 7 and tags a service identifier, i.e., S-VLAN, to the information before routing it through network 8 to a destination property).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to tag a S-VLAN to the packet before routing, as taught by Beck.
Doing so provides a reliable and more efficient method of transmitting information from a source to a destination by using service identifiers, such as S-VLAN, for routing the information through the network (Beck: abstract, [0059]-[0060], [0068]-[0069]).

Regarding claim 17, Khalid discloses all features of claim 14 as outlined above. 
wherein the packet includes a virtual extensible LAN (VxLAN) identifier (ID) or a Virtual Local Area Network (VLAN) ID (Fig. 1, [0071]: network unit 1 (=service routing trigger) receives information from source 7 and tags a service identifier, i.e., S-VLAN, to the information before routing it through network 8 to a destination property).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service node 50a, as taught by Khalid, to tag a S-VLAN to the packet before routing, as taught by Beck.
Doing so provides a reliable and more efficient method of transmitting information from a source to a destination by using service identifiers, such as S-VLAN, for routing the information through the network (Beck: abstract, [0059]-[0060], [0068]-[0069]).

	Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) and Chen et al. (US 8,584,199 B1).

Regarding claim 8, Khalid discloses all features of claim 7 as outlined above. 
Khalid does not disclose, but Chen discloses wherein the policy information further comprises an encapsulation type (col. 8 ll. 54-56: corporate directory 470 (=controller) provides security policy 402 (=second policy information) to security gateway 150 (=service routing trigger). Col. 11 ll. 23-24, 28-30, and 57-63: security policy 402 includes packet routing policy 652 (=encapsulation type) with forwarding interface 665 indicating modification, i.e., add tunnel header to data packet); and
wherein the packet is encapsulated according to the encapsulation type (col. 11 ll. 52-65: security gateway 150 adds tunnel header to data packet based on the forwarding interface 665 indicating to add the tunnel header to the data packet prior to transmission).

Doing so allows the security gateway to add an IP-IP tunnel header, a L2TP tunnel header, an IPSec tunnel header, or a layer 2 tunnel header prior to transmission of a received and matched data packet (Chen: col. 11 ll. 52-63) allowing the packet to be transmitted through an IP-IP tunnel, a L2TP tunnel, an IPSec tunnel, or a layer 2 tunnel.

Regarding claim 15, Khalid discloses all features of claim 14 as outlined above. 
Khalid does not disclose, but Chen discloses wherein the policy information further comprises an encapsulation type (col. 8 ll. 54-56: corporate directory 470 (=controller) provides security policy 402 (=second policy information) to security gateway 150 (=service routing trigger). Col. 11 ll. 23-24, 28-30, and 57-63: security policy 402 includes packet routing policy 652 (=encapsulation type) with forwarding interface 665 indicating modification, i.e., add tunnel header to data packet); and
wherein the packet send is encapsulated according to the encapsulation type (col. 11 ll. 52-65: security gateway 150 adds tunnel header to data packet based on the forwarding interface 665 indicating to add the tunnel header to the data packet prior to transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service information, as taught by Khalid, to include packet routing policy with forwarding interface indicating modification, as taught by Chen, and program the service classifier 20, as taught by Khalid, to add tunnel header to the data packet based on the forwarding interface indicating the modification, as taught by Chen.
.

	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) and Chou et al. (US 2003/0018796 A1).

Regarding claim 21, Khalid discloses all features of claim 1 as outlined above. 
Khalid discloses wherein the traffic classifier is further configured to (Fig. 3: service classifier 20): 
obtain the service identifier according a correspondence including a filtering rule and the service identifier ([0025]-[0026]: service classifier 20 receives service information including service header (=service identifier). The service header is derived from classification (=filtering rule). [0022]: classification is set as a rule. [0021]: the classification is based on packet 11 information related to originating endpoint 15 a, terminating endpoint 15 b, traffic type, content, a rule, or any combination thereof. Classification is set as a rule. [0019]: packet 11 goes through a communication network defined by a known protocol or later developed protocol, such as IP or TCP).
Khalid does not explicitly disclose, but Chou discloses wherein the filtering rule comprises one or multiple of a source address, a destination address, a source port, a destination port, or a protocol number of the first packet ([0033]: classification rules comprise one or more masks that are applied to a header. For example source address, destination address, source port, destination port, protocol field, etc. are used to determine whether a header matches a predetermined service criteria).

Doing so allows the service module 190 to determine whether a received packet corresponds to transcoding services provided by a service module 190 and/or determine whether a packet header corresponds to a particular subscriber that is requesting a particular service from a particular destination and/or enable the packet to be passed to a transcoder application for further examination (Chou: [0033]).

	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalid et al. (US 2010/0080226 A1) and Agrawal et al. (US 2004/0153854 A1).

Regarding claim 23, Khalid discloses all features of claim 2 as outlined above. 
Khalid does not disclose, but Agrawal discloses wherein the encapsulation type comprises VxLAN type, VLAN type or Multiprotocol Label Switching (MPLS) type ([0117]: frames are encapsulated based on various types such as VLAN, FC, IP/GRE, or MPLS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the service classifier 20 when inserting a service header into packet 11, as taught by Khalid, to encapsulate the frame based on VLAN or MPLS, as taught by Agrawal.
Doing so allows a transport of the frame to a remote switch instead of a port on a local switch (Agrawal: [0117]).

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/T.H.N./              Examiner, Art Unit 2478                                                                                                                                                                                          /JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478